353 So.2d 175 (1977)
DRS. HOWARTH & SCOTT, P.A., a Medical Professional Association, and Dr. German Montoya, Petitioners-Relators,
v.
The Honorable Claude R. EDWARDS, Dr. Bruce Brunson and James Driscoll (Medical Mediation Panel Members), Respondents.
No. 77-2244.
District Court of Appeal of Florida, Fourth District.
December 13, 1977.
Charles W. Abbott of Maguire, Voorhis & Wells, P.A., Orlando, for petitioners-relators.
DAUKSCH, Judge.

ON SUGGESTION FOR WRIT OF PROHIBITION
The circuit judge sitting as a judicial referee in a medical mediation panel refused *176 to grant Petitioners' Motion for Summary Judgment. He declared he had no authority to grant a summary judgment. He is right. See, for example, Floyd v. Goss, 352 So.2d 1189 (Fla. 4th DCA 1977). Although it is not determinative of this case we note that Writ of Prohibition is not the proper remedy. Certainly medical mediation panels are the only forums to hear these medical mediation claims under Section 768.44, Florida Statutes (1975). They have jurisdiction. If Petitioners are correct that the Statute of Limitations ran before the claim was filed then that is a matter of affirmative defense for the trial court, not the panel or any member thereof, to decide.
Suggestion for Writ of Prohibition is DENIED.
CROSS and LETTS, JJ., concur.